EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The purpose of this amendment is to cancel previously withdrawn claims that represent claims originally non-elected without traverse in response to the Office Action of August 18, 2021.  In addition, claims 1 and 4 has been amended to improve clarity.  Authorization for this examiner’s amendment was given in a telephone interview with Ann Viksnins on April 1, 2022. 

The application has been amended as follows:
In the Claims:
Claim 17 is now canceled. 

The first line of step (b) of claim 1 is amended to read:
(b) randomly collecting two or more micro-samples (M-samples)

Claims 4 is amended to read:
The method of claim 1, wherein the sample of a tumor mass is from fresh tissue, a snap frozen sample, or a formalin-fixed paraffin embedded specimen. 


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: In view of the previous amendments and the attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Wu et al. (Oncogene (2016) 36:2857-2867), and the secondary references of Khattra, J (Thesis (2015) Univ. British Columbia), Gawad et al. (PNAS (2014) Vol. 111, No. 50, pp. 17947-17952) and Wu et al. (WO 2016/048952), and no additional prior art references were identified that teach or suggest a method of acquiring specimens that are representative of a tumor as currently claimed.  Wu (2016) teaches methods of analyzing intratumoral heterogeneity wherein tumor samples were collected and divided into two portions or halves, one of which was enzymatically digested, washed and resuspended in a solution, and single cells were then separated into tubes and genomic DNA from each cell was amplified and sequenced (see p. 2865, column 1, Materials and Methods, section “Isolation and amplification of single-cell genomes” and Figure 1).  The second half of the tumor sample was used for bulk whole-exome sequencing (p. 2858, column 1, Results section, first three paragraphs and Figure 1).  Therefore, the sequencing results were derived from two separate and distinct cancer cell populations from different parts of the tumor and thus are not representative of the entire original tumor mass.  This contrasts with the currently claimed invention wherein the A-sample represents the entire original tumor mass”, while the two or more M-samples are randomly collected from the tumor mass and thus are also representative of the entire original tumor mass or cancer cell population.  Furthermore, in the methods of Wu, only single cells are extracted, wherein the M-samples contain 2-100 clonally related cells, reducing the chances of genomic DNA being lost during extraction and library construction, and also yielding an increased quantity of genomic DNA to provide greater sensitivity and accuracy of the analysis.  The secondary references of Khattra, Gawad and Wu do not make up for the deficiencies of Wu (2016).  
	Another reference of particular interest to the currently claimed invention is that of Dingli et al. (U.S. Patent Pub. No. 2019/0249261).  Dingli teaches methods for identifying true clonal mutations in individual tumors using multi-region sequencing data, and methods for treating cancer based on determination of the clonal mutations (see Abstract and paragraph 6).  Dingli further teaches that samples are obtained from three or more regions in the same tumor, and comparing whole exome sequencing data obtained from each sample to corresponding wild-type reference gene sequences in a databank, and identifying mutated genes common to the three or more samples (paragraphs 7 and 41).  However, Dingli does not teach a method wherein the equivalent of both an aggregate (A-sample) and M-samples are obtained from a patient that are both representative of the entire original tumor mass, in addition to a sample from non-cancerous tissue from the same patient.  
Finally, the rejection of claims 1-16 under 35 U.S.C. 112(b) as being indefinite has been overcome, as the claims have been amended and are now definite. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637